Citation Nr: 1621937	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  07-03 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis, to include being claimed pursuant to the provisions of 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a low back disability, to include being claimed pursuant to the provisions of 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a gastrointestinal disability, diagnosed as irritable bowel syndrome and claimed as gastroenteritis and pursuant to the provisions of 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a neurological disability of the upper extremities, claimed as peripheral neuropathy and pursuant to the provisions of 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a neurological disability of the lower extremities, claimed as peripheral neuropathy and pursuant to the provisions of 38 C.F.R. § 3.317.

(The issues of entitlement to service connection for right knee patellofemoral dysfunction, whether there is clear and unmistakable error in a June 2005 rating decision denying entitlement to service connection for left knee patellofemoral dysfunction, a total rating based on individual unemployability, and increased ratings for bronchial asthma, panic disorder, migraine headaches, and a right ankle disability are subject to another decision under a different docket number.)


REPRESENTATION

The Veteran represented by:  Douglas E. Sullivan, Esq.


WITNESS AT HEARINGS ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to September 1991 and from November 1992 to May 2003.  His first period of service included service in the Southwest Asia Theater of Operations from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over the Veteran's case was subsequently transferred to the VA RO in Atlanta, Georgia.

In October 2009, the Veteran testified at a Travel Board hearing before Steven D. Reiss, a Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.   In January 2010, the Board remanded the claims for further development. 

In December 2015, the Veteran testified before Michael Lane, another Veterans Law Judge, at a videoconference hearing and a transcript of that hearing has been associated with the electronic record.  At the December 2015 hearing, the Veteran's counsel waived the right to a hearing with the third member of this panel.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The Veteran's counsel submitted additional evidence in December 2015 and waived initial consideration by the agency of original jurisdiction of his submitted evidence.  38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  On December 2, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal of entitlement to service connection for chronic sinusitis and a low back disability is requested.

2.  The Veteran served on active duty in Southwest Asia during the Persian Gulf War.

3.  The weight of the evidence shows that the Veteran has irritable bowel syndrome.

4.  The evidence is in equipoise as to whether the irritable bowel syndrome is manifested by moderate symptomatology with frequent episodes of bowel disturbance and abdominal distress.

5.  The weight of evidence shows that the Veteran has neurological signs or symptoms in both the upper extremities and the lower extremities.

7.  The evidence is in equipoise as to whether the neurological signs or symptoms in the upper extremities are manifested by symptomatology analogous to mild paralysis of the median nerve.

8.  The weight of evidence shows that the neurological signs or symptoms in the lower extremities are manifested by symptomatology analogous to mild paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of entitlement to service connection for chronic sinusitis and a low back disability by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Irritable bowel syndrome was incurred in military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.317, 4.114, Diagnostic Code 7319 (2015).

3.  Neurological symptoms of the upper extremities, as due to an undiagnosed illness, were incurred in military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.317, 4.124a, Diagnostic Code 8515 (2015).

4.  Neurological symptoms of the lower extremities, as due to an undiagnosed illness, were incurred in military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.317, 4.124a, Diagnostic Code 8520 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his/her authorized representative, has withdrawn the claims of entitlement to service connection for chronic sinusitis and a low back disability, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claims of entitlement to service connection for chronic sinusitis and a low back disability, and they are dismissed.

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain duties to notify and assist the appellant.  Given the fact that the Board is granting the claims of entitlement to service connection for irritable bowel syndrome and neurological manifestations the upper and lower extremities, as due to an undiagnosed illness, it is not necessary to review whether VA has fully complied with the VCAA.

Governing law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.
 
Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).
 
Service connection may also be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.
 
The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).
 
A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).
 
Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2-5).

Irritable bowel syndrome is rated as irritable colon syndrome.  A zero percent disability rating is warranted for mild symptomatology with disturbances of bowel function and occasional episodes of abdominal cramping.  A 10 percent disability rating is warranted for moderate symptomatology with frequent episodes of bowel disturbance and abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Compensation shall not be paid under this section if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Certain chronic disabilities, such as peripheral neuropathy, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Signs or symptoms that may be manifestations of an undiagnosed illness include, but are not limited to, neurological signs or symptoms.  38 C.F.R. § 3.317(b).

A 10 percent disability rating is warranted for mild incomplete paralysis of the median nerve of either upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of either lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board has determined that Diagnostic Codes 8515 and 8520 are the appropriate diagnostic codes to determine whether the neurological signs and symptoms of the upper and lower extremities are compensable disabilities because numbness and tingling are symptoms of paralysis of the median and sciatic nerves.  See Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis - entitlement to service connection for a gastrointestinal disability

The Veteran served on active duty in Southwest Asia during the Persian Gulf War.  The weight of the evidence shows that his current gastrointestinal disorder is irritable bowel syndrome.  A January 2012 VA examination report reflect a diagnosis of irritable bowel syndrome.

The next matter is whether the irritable bowel syndrome is manifested to a degree of 10 percent or more.  The January 2012 VA examination report reveals that the examiner noted that the Veteran only had occasional episodes of bowel disturbance with abdominal distress and that he did not take continuous medications for control of his gastrointestinal disability.  That examiner, however, also indicated that the Veteran had alternating diarrhea and constipation with intermittent watery stools and three days of constipation between bowel movements.  Moreover, the examiner noted that the Veteran had episodes of exacerbations and/or attacks of irritable bowel syndrome seven or more times a year.  The evidence is in equipoise as to whether the irritable bowel syndrome is manifested by moderate symptomatology with frequent episodes of bowel disturbance and abdominal distress.

The weight of evidence further shows that there is no affirmative evidence that the irritable bowel syndrome was not incurred during service in the Southwest Asia theater of operations during the Persian Gulf War, that the irritable bowel syndrome was caused by a supervening disorder or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability, or that the irritable bowel syndrome is the result of his own willful misconduct or the abuse of alcohol or drugs.

Hence, service connection on a presumptive basis is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.

Analysis - entitlement to service connection for neurological disabilities of the upper and lower extremities

There is conflicting medical evidence on whether the Veteran has peripheral neuropathy of the upper and lower extremities.  VA treatment records reflect a diagnosis of idiopathic peripheral neuropathy.  The January 2005 and January 2012 VA examination reports reveal no diagnosis of peripheral neuropathy in any extremity.  In particular, the January 2005 VA examination report shows adequate sensation to touch and pinprick and no gross motor or sensory deficits.  A February 2005 VA nerve conduction studies and electromyography shows no evidence of radiculopathy or neuropathy.  The January 2012 VA examination report reveals that the muscle-strength testing, reflex exam, and sensory exam were all normal.  Examination of specific nerves was also normal.  The January 2012 VA examiner noted that the Veteran's symptoms were not consistent with peripheral neuropathy and that the physical exam and diagnostic studies did not confirm peripheral neuropathy.  The Board finds the most probative evidence to be the VA examination reports because they are based on thorough examinations accompanied by nerve conduction studies and electromyography.  For this reason, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has or has had peripheral neuropathy of any extremity since he filed his claim in December 2004.

The evidence has consistently shown, however, that the Veteran does experience neurological symptoms in both the upper extremities and the lower extremities.  The Veteran has complained of tingling and numbness in all four extremities.  The Board finds that the Veteran is competent to report this symptomatology, and the Board finds him credible.  A September 2011 VA treatment record indicates that the sensory exam was normal except a decrease medially on part of the left upper leg and part of the left lower leg.  Moreover, VA treatment records reveal that in an October 2009 the Veteran received a vitamin B12 injection for neurological symptomology and that in March 2010 gabapentin was increased for treatment of neurological symptomatology.

The next matter is whether the neurological signs or symptoms in both the upper extremities and the lower extremities are manifested to a degree of 10 percent or more.  The January 2012 VA examiner noted that the Veteran reported mild numbness in all four extremities occurring four times a week when standing and sitting.  The evidence is in equipoise as to whether the neurological signs or symptoms in the upper extremities are manifested by symptomatology analogous to mild paralysis of the median nerve.  As noted above, a September 2011 VA treatment record indicates that the sensory exam was normal except a decrease medially on part of the left upper leg and part of the left lower leg.  Therefore, the weight of evidence shows that the neurological signs or symptoms in the lower extremities are manifested by symptomatology analogous to mild paralysis of the sciatic nerve.

The weight of evidence shows that there is no affirmative evidence that the neurological signs or symptoms in both the upper extremities and the lower extremities were not incurred during service in the Southwest Asia theater of operations during the Persian Gulf War, that the neurological signs or symptoms in both the upper extremities and the lower extremities were caused by a supervening disorder or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability, or that neurological signs or symptoms in both the upper extremities and the lower extremities are the result of his own willful misconduct or the abuse of alcohol or drugs.

Hence, service connection on a presumptive basis is in order for neurological symptoms in the upper and lower extremities as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5107.

ORDER

The appeal of entitlement to service connection for chronic sinusitis is dismissed.

The appeal of entitlement to service connection for a low back disability is dismissed.

Entitlement to service connection for irritable bowel syndrome is granted.

Entitlement to service connection for neurological signs or symptoms in the upper extremities due to an undiagnosed illness is granted.

Entitlement to service connection for neurological signs or symptoms in the lower extremities due to an undiagnosed illness is granted.



______________________________             _______________________________    
      MICHAEL LANE			       STEVEN D. REISS
     Veterans Law Judge,                                                        Veterans Law Judge,
Board of Veterans' Appeals                                             Board of Veterans' Appeals




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


